department of the treasury internal_revenue_service washington d c j l tax_exempt_and_government_entities_division jan uniform issue list set ep rat legend taxpayer a cece ce cec cece eee eeeeeseeaneeaes custodian e cece cece cee eesenaeeenees this is in response to a letter dated date as supplemented by correspondence dated date in which your authorized representative requests on your behalf a waiver of the 60-day rollover requirement pursuant to sec_402 of the internal_revenue_code the code the following facts and representations were submitted in support of your request taxpayer a is the sole participant in retirement_plan s the plan the plan is sponsored by custodian e taxpayer a serves as plan_administrator of the plan and company g is trustee since the establishment of the plan taxpayer a has looked to custodian e for guidance in the administration and operation of the plan including with respect to investment allocation in taxpayer a discussed with custodian e her options concerning transitioning the plan’s investments from riskier equity-based investment options to more predictable less risky fixed-income investment options custodian e suggested that plan assets be sold out of various mutual funds and transferred to retirement annuity_contracts with company h on purchase te se o was transferred from plan s and used to annuity m for taxpayer a at all times while making this transfer to annuity m custodian e representatives treated the transfer as a transfer between investment options available under the plan taxpayer a completed no withdrawal or distribution request related to her plan and received no form 1099-r with respect to the transfer in fact when taxpayer a completed the transfer she signed a document provided by company h on which she specifically stated that it was her intention that this redemption and payment shall not constitute either actual or constructive receipt of income for federal_income_tax purposes and would therefore qualify as a transfer of assets’ since taxpayer a presumed that annuity m was an investment of plan s her plan contribution of sum p was paid into annuity m on consistent with the paperwork taxpayer a completed and the later absence of reporting of a distribution taxpayer a presumed that these assets were being held as plan assets however in late taxpayer a was informed by custodian e that the plan did not offer company h annuities as an investment option and that the transfer was treated as a distribution from the plan based on the above facts and representations taxpayer a’s authorized representative has filed a request that the internal_revenue_service the service waive the 60-day rollover requirement with respect to sum o and sum p because the failure to waive such requirement would be against equity or good conscience code sec_402 provides that any amount actually distributed to any distributee by an employees' trust described in sec_401 which is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year in which distributed under sec_72 relating to annuities code sec_402 provides the rules applicable to rollovers of distributions from plans qualified under sec_401 to other eligible retirement plans code sec_402 provides that a distribution from a qualified_plan shall not be includible in gross_income if- a all or any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution b the distributee transfers any portion of the property received to an eligible_retirement_plan and c in the case of a distribution_of_property other than money the transfer consists of the property distributed code sec_402 defines an eligible_rollover_distribution as a distribution to an employee of all or any portion of the balance_to_the_credit of the employee in a qualified_trust except that such term does not include any distribution that is i one of a series of substantially_equal_periodic_payments made for the life or life expectancy of the employee or for the joint lives or joint life-expectancies of the employee and the employee’s designated_beneficiary or for a specified period of ten years or more ii required under code sec_401 or iii made upon the hardship of the employee sec_402 of the code defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a sec_401 of the code qualified_retirement_plan iv an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 which is maintained by an eligible_employer described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides that sec_402 shall not apply to a transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement of sec_402 in hardship situations where failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to code sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented in this case indicates that taxpayer a relied on the advice of custodian e to change her investments within plan s and to make her lan contribution taxpayer a intended at all times that these investments since taxpayer a was under the misapprehension that be held as plan assets annuity m was an asset of plan s she could not satisfy the 60-day rollover requirement taxpayer a was not informed that the transfers were being treated as plan distributions until after the 60-day period had elapsed therefore pursuant to code sec_402 the service waives the 60-day rollover requirement with respect to sum o and sum p taxpayer a is granted a period of days from the date of this ruling letter to contribute sum o and sum p to an eligible_retirement_plan described in sec_402 provided all other requirements of sec_402 except the 60-day requirement are met with respect to such rollover_contribution sum o and sum p will be considered a rollover_contribution within the meaning of sec_402 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other code section which may be applicable thereto this letter is directed only to the taxpayer who requested it code sec_6110 provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with this office a copy of this letter_ruling has been sent to your authorized representative if you wish to inquire about this ruling please contact sincerely yours catton fy watkins carlton a watkins manager employee_plans technical group enclosures deleted copy of letter_ruling notice cc
